Title: III. The President to the Secretary of State, [4 January 1791]
From: Washington, George
To: Jefferson, Thomas



Tuesday [i.e., Wednesday, 4 Jan. 1791]

The P. begs to see Mr. Jefferson before he proceeds further in the Proclamation.—From a more attentive examination of some Papers, in his possession, he finds that it is in his power to ascertain the course and distance from the Court House in Alexandria to the upper and lower end of the Canal at the little Falls with as much accuracy as can be known from Common Surveying if not to Mathematical truth.
If Mr. Jefferson is not engaged with other matters the President will be at home at nine Oclock.
